Citation Nr: 1046938	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  06-28 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a skin disability 
and, if so, whether that claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to March 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 1995 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
for service connection for a skin disability and an August 2005 
rating decision that reopened and redenied that claim on the 
merits. 

In June 2007 the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  In April 
2008, the Board remanded the Veteran's skin disability claim for 
additional development.  

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims vacated the Board's denial of the 
Veteran's claims for a low back disability, tinnitus, 
gastroesophageal reflux disease, and diabetes mellitus, and 
remanded those claims for readjudication in accordance with a 
Joint Motion for Remand.  The Veteran is represented by a private 
attorney with respect to those claims and, thus, they are 
addressed in a separate decision issued concurrently with this 
decision.  

The issue of entitlement to service connection for a skin 
disability is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  A rating decision issued in October 1995 denied service 
connection for a skin disability.  The Veteran did not file a 
timely appeal of that decision.

2.  The evidence received subsequent to the final denial of the 
Veteran's skin disability claim is new, and is also material 
because it raises a reasonable possibility of substantiating that 
claim.


CONCLUSIONS OF LAW

1.  The October 1995 rating decision that declined to reopen the 
Veteran's claim for service connection for a skin disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen a claim 
for service connection for a skin disability.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

An October 1995 rating decision denied the Veteran's claim for 
service connection for a low back disability.  The Veteran did 
not file a timely appeal of that decision.  A finally adjudicated 
claim is an application which has been allowed or disallowed by 
the agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice of 
an award or disallowance, or by denial on appellate review, 
whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the October 
1995 decision became final because the Veteran did not file a 
timely appeal.

A claim of entitlement to service connection may be reopened if 
new and material evidence is submitted.  Manio v. Derwinski, 1 
Vet. App. 140 (1991).  The Veteran filed an application to reopen 
his claim for a low back disability in March 2005.  An August 
2005 rating decision reopened the claim and denied it.  
Nevertheless, because that claim was previously denied in a 
decision that became final in October 1996, the Board must 
consider the question of whether new and material evidence has 
been received because it goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).  In determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992).

The evidence before the RO at the time of the initial October 
1995 rating decision consisted of a written statement from the 
Veteran, indicating that he had sought in-service treatment for 
skin problems in "approximately 1969."  Additional evidence 
included the Veteran's service medical records and private 
medical records dated from December 1967 to August 1982, which 
encompassed periods during and after the Veteran's active 
service.  Those records were negative for any complaints or 
clinical findings of skin problems.  

Based on the evidence then of record, the RO determined that the 
clinical findings did not support the Veteran's account of in-
service treatment for a skin condition.  Additionally, the RO 
found that the Veteran had not submitted any evidence showing 
that he had a currently diagnosed skin disability.  Consequently, 
his claim was denied.

In support of his application to reopen his claim, the Veteran 
has submitted written statements and testimony before the RO and 
Board, asserting that his current skin problems were caused by 
his exposure to herbicides while serving as an aircraft mechanic 
in Hawaii.  He also has submitted articles, which address the use 
of herbicide agents outside of Vietnam during the period of the 
Vietnam War, and a lay statement from a fellow service member, 
who professed to have worked with the Veteran in Hawaii loading 
aircraft with barrels of herbicide for dispersal in Vietnam. 

To further bolster his claim, the Veteran has also submitted a 
report of a February 2005 Agent Orange Registry Examination, in 
which he claimed to have worked extensively around herbicides 
during his Navy service, and a November 2006 written statement 
from a VA physician's assistant, indicating that the Veteran 
currently suffers from chronic dermatitis on his right knee, 
face, fingers, and elbows, which are all due to his in-service 
Agent Orange exposure. 

Additional evidence not previously considered by the RO includes 
VA medical records showing that the Veteran has received ongoing 
outpatient treatment for rashes on his face, arms, hands, and 
legs, which have been alternately assessed as psoriasis, 
dermatitis, actinic keratosis, actinic ceilitis, and xerosis.  
Other new evidence consists of VA dermatology consultation 
reports and SSA records, which show that the Veteran has been 
diagnosed with and treated for nonmelanoma skin cancer.  

The Board finds that the previously unconsidered statements of 
the Veteran, his fellow service member, and the VA physician's 
assistant, attributing his current skin problems to in-service 
herbicide exposure, combined with the newly received clinical 
records showing ongoing treatment for multiple skin disorders, 
are both new and material.  That newly submitted lay and clinical 
evidence, when presumed credible for the purpose of determining 
whether to reopen the claim, tends to corroborate the Veteran's 
contention that he has a currently diagnosed skin disability that 
was caused by his exposure to herbicides while on active duty.  
Moreover, that new evidence was not previously considered by 
agency decision makers, is not cumulative or redundant, relates 
to unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating that claim.  
38 C.F.R. § 3.303 (2010).  Specifically, that new evidence 
establishes that the Veteran has a currently diagnosed skin 
disability, which was not shown at the time of the last final 
decision.  Additionally, that evidence supports a new theory of 
entitlement for service connection, to include as secondary to 
in-service herbicide exposure, which was not addressed by the 
October 1995 RO adjudicators.  Bingham v. Principi, 421 F.3d 1346 
(Fed. Cir. 2005); Robinson v. Mansfield, 21 Vet. App. 545 (2008); 
Roebuck v. Nicholson 20 Vet. App. 307, 312-13 (2006).

New evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a Veteran's disability, even where it may not convince 
the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Here, the new evidence submitted in support of the 
Veteran's claim for service connection relates to previously 
unestablished facts: competent evidence tending to show that he 
has a current skin disability that was caused or aggravated by 
in-service herbicide exposure or is otherwise related to service.  
Therefore, the Board finds that new evidence, when presumed 
credible for the purpose of determining whether it is material, 
is material.  Accordingly, the Veteran's claim for service 
connection for a skin disability is reopened.  To that extent 
only, the appeal is allowed.


ORDER

New and material evidence has been submitted to reopen the claim 
of entitlement to service connection for a low back disability.  
To that extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the Veteran's 
claim.

The Veteran contends that his current skin disability was caused 
or aggravated by his exposure to herbicides while serving as 
aircraft mechanic in Hawaii.  Diseases associated with exposure 
to certain herbicide agents will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease during 
the period of service.  38 C.F.R. § 3.309(e) (2010).  The 
evidence of record, however, does not show that that any of the 
Veteran's skin disorders fall into that category of diseases. 38 
C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2010).  The 
availability of presumptive service connection for a disability 
based on exposure to herbicides, however, does not preclude an 
appellant from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's claim for service connection for diabetes mellitus, 
addressed in a separate decision issued concurrently with this 
one, is being remanded for the purpose of attempting to verify 
his alleged in-service herbicide exposure.  The Veteran maintains 
that his alleged herbicide exposure caused not only his diabetes, 
but also to his skin disability.  Consequently, the Board finds 
that the additional development warranted to address the 
Veteran's diabetes claim may have bearing on the outcome of his 
skin disability claim and, thus, those two claims are 
inextricably intertwined.  The appropriate remedy where a pending 
claim is inextricably intertwined with another claim is to remand 
the claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Accordingly, the Board finds it necessary to remand the Veteran's 
skin disability claim pending readjudication of his diabetes 
claim.

Moreover, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (38 U.S.C.A. § 3.159(c)(4) 
presents a low threshold for the requirement that evidence 
indicates that the claimed disability may be associated with in-
service injuries for the purposes of a VA examination). 

In this case, the Veteran has not yet been afforded a VA 
examination and etiological opinion in support of his skin 
disability claim.  The record shows that he currently suffers 
from multiple skin disorders affecting his lips, arms, hands, and 
feet, which he attributes to his direct exposure to herbicides 
while cleaning and repairing aircraft in Hawaii.  Additionally, 
the Veteran has submitted a written statement from a fellow 
service member, corroborating his account of in-service herbicide 
exposure.  The Veteran has also provided a copy of February 2005 
Agent Orange Registry Examination, in which he reported a history 
of in-service herbicide exposure, and a November 2006 statement 
from a VA physician's assistant, who effectively related the 
Veteran's current skin disorders to his claimed in-service 
herbicide exposure and indicated that the Veteran has experienced 
chronic skin problems since leaving the military.  

The Board recognizes that the Veteran and his fellow service 
member are both competent to report their in-service experiences 
cleaning and repairing aircraft as those experiences are capable 
of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, as neither has been shown to have the requisite 
scientific knowledge to identify herbicide agents, the Board 
finds that their written and transcribed accounts are 
insufficient to establish that direct exposure to herbicides was 
incurred in service.  

Additionally, here is no indication that the VA physician 
assistant's opinion, relating the Veteran's current skin problems 
to his claimed in-service herbicide exposure, was based on a 
review of the pertinent evidence of record, which weighs against 
its probative value.  38 C.F.R. § 4.1.  Indeed, it appears that 
the VA physician assistant based the opinion on the Veteran's 
unsubstantiated statements regarding Agent Orange exposure.  
Accordingly, the Board is not bound to accept that opinion as a 
basis for granting the Veteran's claim.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal 
v. Brown, 5 Vet. App. 458 (1993).  Consequently, the Board finds 
that a remand for a VA examination and opinion, based upon a 
review all pertinent evidence of record, is necessary prior to 
the adjudication of the Veteran's claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2010);

Finally, the record shows that, as of May 2010, the Veteran was 
receiving regular treatment at a VA dermatology clinic for 
multiple skin disorders.  As it appears there may be subsequent 
outstanding VA medical records that may contain information 
pertinent to the Veteran's skin claim, those records are also 
relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder 
all dermatological treatment records from the VA 
Medical Center in Tampa, Florida, dated after May 
2010.

2.  After the above records have been obtained, 
ensure that all development has been completed 
with respect to the Veteran's diabetes claim, 
addressed in a separate decision issued 
concurrently with this one.  Then, schedule the 
Veteran for a VA examination to assess the 
etiology of any current skin disability.  The 
examiner should review the claims folder and note 
that review in the examination report.  The 
examiner should reconcile the findings with all 
other pertinent evidence of record, including the 
Veteran's assertions that his current face, arm, 
hand, and leg rashes were caused by his exposure 
to herbicides in service; the statements from his 
fellow service member and the VA physician 
assistant, which corroborate the Veteran's 
account of in-service herbicide exposure and 
attribute that exposure to his current skin 
disorders; and the articles addressing the use of 
herbicide agents outside of Vietnam during the 
Vietnam War.  Additionally, the Veteran should 
consider the VA and SSA records showing treatment 
for multiple skin disorders, including psoriasis, 
dermatitis, actinic keratosis, actinic ceilitis, 
xerosis, and nonmelanoma skin cancer.  The VA 
examiner should also acknowledge and discuss the 
Veteran's reports a continuity of symptomatology 
since his period of active service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  Specifically, 
the VA examiner's opinion should address the 
following:

a)  State whether it is at least as likely 
as not (50 percent probability or greater) 
that any current skin disability was caused 
or aggravated by in-service herbicide 
exposure.

b)  State whether it is at least as likely 
as not (50 percent probability or greater) 
that any current skin disability is 
otherwise related to the Veteran's active 
service.

3.  Then, readjudicate the claim on appeal.  If 
the decision remains adverse to Veteran, issue 
a supplemental statement of the case.  Allow 
the appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


